AO 245B (CASDRev. 02/ 18) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT Co                                                       JAN 2·s 2019

              UNITED STATES OF AMERICA
                                   v.
                 REYMUNDO ALEJANDRO                                             Case Number:         19CR0046-W
                      ALVIDREZ-QUEVEDO (1)
                                                                             Martin Molina
                                                                             Defendant's Attorney
REGISTRATION NO.                   09269298
D -
THE DEFENDANT:
IZI   pleaded guilty to count(s)         One of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                 Count
Title & Section                     Nature of Offense                                                                           Number(s)
8 USC 1326                          REMOVED ALIEN FOUND IN THE UNITED STATES                                                       1




     The defendant is sentenced as provided in pages 2 through                          2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                                     dismissed on the motion of the United States.

1ZJ   Assessment: $100.00-Waived


      JVT A Assessment*: $
D
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                     D Forfeiture pursuant to order filed                                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             January 28. 2019
                                                                             Date oflmposition of



                                                                                                      WHELAN
                                                                                                     S DISTRICT JUDGE




                                                                                                                                 19CR0046-W
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                 REYMUNDO ALEJANDRO ALVIDREZ-QUEVEDO (1)                                 Judgment - Page 2 of 2
CASE NUMBER:               19CR0046-W

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIXTY (60) DAYS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant deli vered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STA TES MARSHAL



                                                                                                          19CR0046-W
